Citation Nr: 1425246	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to April 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This case was previously before the Board in July 2013 and December 2013, at which times the issue currently on appeal was remanded for additional development.  

In August 2010, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral knee disability is etiologically related to or a result of his active service or any incident therein.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants for benefits.  The appellant was provided with notice of each element of required notice in June 2008.  The September 2009 statement of the case (SOC) included additional, updated duty-to-assist information.  All notice requirement have been met.

VA also has a duty to assist a claimant in the development of a claim.  In this case the Veteran's service treatment records have been obtained.   The Veteran has submitted a private medical statement and records.  He has been afforded VA examination.  The Veteran and his spouse testified before the Board.  

This case has previously been at the Board in July 2013 and December 2013.  At both times the Board remanded it to obtain the Veteran's private medical records, including the records pertaining to the Veteran's knee surgeries.  VA has sent the Veteran two letters, one in August 2013 and one in March 2014, asking him to identify the pertinent private providers and to sign releases of records for the identified providers.  The Veteran has not responded to either inquiry.  As such, the Board will decide the appeal based on the existing record.

An electronic (Virtual VA) file contains evidence relevant to this appeal.  Accordingly, any future consideration of a claim relating to the Veteran should include review of this electronic record.

The Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any defect in the conduct of the August 2010 Travel Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not identified any defect in the development of the claim on Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  All duties to the appellant have been met, and adjudication of the claim on the merits may proceed. 

The Veteran asserts that he experiences a bilateral knee disability as a result of his active service.  Specifically, the Veteran has reported that he executed 28 parachute jumps while in active service, and that at least two of those jumps resulted in "bad" landings and knee injuries.  The Veteran related that he executed his jumps with a 150-pound equipment bag, which made it difficult, if not impossible, for him to steer the parachute of out harm's way, which resulted in him landing on a pile of rocks and injuring his knees.  

The Veteran testified that he did not seek medical attention while in active service, as he was discouraged from doing so.  The Veteran's spouse testified that the Veteran did not seek medical treatment until 20 years post-service because they did not have medical insurance and were not able to afford such treatment.  The Veteran did not explain why he could not not use a VA outpatient treatment center located in the town where he lived or a large VA Medical Center about one hour's drive from the Veteran's address of record, if he were experiencing knee pain.

Factually, the claims file refelctsd that the Veteran submitted a claim for education benefits in June 1972.  The Veteran appointed a service organization to assist him in the effort to obtain education benefiots.  Thus, the claims file demonstrates that the Veteran was aware of the process for obtaining veterans' benefits and the process of obtaining information about benefits available.  The fact that the Veteran applied for education benefits, but did not apply for compensation benfits for a knee disability is inconsistent with the Veteran's statements regarding the severity of knee disability at that time.  The fact that the Veteran obtained assistance from a service organization to make that application is inconsistent with lack of an attempt to obtain VA health care, if the were experiencing knee pain since service and required care but did not have health insurance.  

The Baord also notes that the Veteran's notations on his education applications that he was employed in cponstruction and the building trades is entierley consistent with the VA examiner's conclusion that the Veteran worked in construction as a laborer, after his service discharge, even though the Veteran was a supervisor during later years.  Finally, the fact that the Veteran sought training in 1975 as a refrigeration and heating mechanic is inconsistent with the Veteran's current statements as to the severity of his knee pain in 1975, since work as a refrigeration and heating mechanic requires kneeling, stooping, squatting, and performing other activities that may be difficult for an individual with knee disability.  

The Veteran testified that the description of his employment as a construction laborer by the examiner who conducted the 2009 VA examination was inaccurate.  The Veteran further contended that the unfavorable opinon rendered by the VA examiner may have been due to inaccuracy in the examiner's description of the Veteran's post-service employment.  

The Veteran initially received education benefits fo attending several semesters at the Mid-Michigan Community College, then entered a Refrigeration, Air Conditioning, and Heating program at Commercial Trades Institute.  The Veteran's application for this program lists his principal occupation after military service as "construction, building trade," and reflects 4 years of such employment.  See Veterans' Application for Program of Education or Training," received in June 1972.  The Veteran's contemporaneous written application forms, together with the type of training program for which the Veteran sought education benefits, is entirely consistent with the conclusion of the VA examiner that the Veteran's post-service employment involved manual labor.  

To support his claim, the Veteran submitted September 2008 and May 2009 private medical statements from RV, MD.  Dr. RV stated that, at examination the Veteran reported bilateral knee pain beginning in service after parachute jumps, and reported a history of arthroscopy in 1998 and left total knee replacement in 2006.  Dr. RV opined that "[g]even the [Veteran's] history and physical exam findings, it is my medical opinion that his symptoms of . . . bilateral knee pain is very likely connected to his military service."  

In the June 2009 letter, the physician opined that it would be "impossible" at this point in time to prove that the Veteran's knee problems were caused by the injuries he sustained while in active service, but opined that the severity of the Veteran's bilateral knee disability was consistent with parachute jumping and hard landing injuries.  The Board notes that Dr. RV did not discuss or reference history provided by the Veteran prior to the 2008 physical examination.  Dr. RV did not describe any evidence he reviewed other than the findings on the 2008 and 2009 physical examinations.  Dr. RV did not summarize or reference any records prior to 2008, such as earlier records from other physicians, or the records of 1998 arthroscopy or 2006 left knee replacement.  Dr. RV did not discuss any evidence prior to 2008, other than statements as to history provided by the Veteran.  Dr. RV did not set forth the reasoning underlying his opinion.  For these reasons, Dr. RV's statements are of little probative value to establish that the Veteran's bilateral knee disability, or a disability of either knee, is etiologically related to or the result of, an injury experienced during active service which ended in 1960.  

The Board notes that the Veteran contended, during his hearing before the Board, that Dr. RV had "a twenty year medical history on the veteran."  Tr. at 12.  However, the Veteran submitted no additional statement from Dr. RV or additional clinical records from Dr. RV or any other provider after the hearing, although the appeal was Remanded twice so that the Veteran could identify or submit evidence to support his testimony in this regard.  

The Veteran has, during the pendency of this appeal, consistently reported that he first experienced a bilateral knee disability while in active service, right after his "bad" parachute landings, and that he has continued to experience symptoms of a bilateral knee disability since separation from service.  The Board notes that the Veteran is competent to report whether he experienced pain, because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are two contrasting medical opinions in this case.  The private opinion from Dr. RV which is favorable to the Veteran's claim, and an unfavorable VA examination.  The Veteran testified that the VA examiner's unfavorable opinion was inaccurate, because the opinion was based in part on the fact that new parachutes introduced in 1955 included safety features which reduced injuries (the Veteran completed Airborne training in 1958).  The VA examiner did not address the Veteran's contention that older versions of parachutes without safety features were still in use in 1958.  

The VA examiner based the unfavorable conclusion, in part, on the fact that the Veteran's employment required strain and stress on his body, and that the Veteran was obese and of advanced age.  The VA examiner stated that the Veteran's occupation was in "commercial construction."  The Veteran testified that he was a foreman, and that his job consisted of supervising over 100 workers, driving a truck or a four-wheeler around construction sites, and filling out paperwork, and that, as a foreman, he did not perform actual manual labor.  Tr. at 11, 12.  However, the Veteran did not submit or identify any additional evidence after the hearing to show that he became a foreman soon after his service discharge.  As noted above, the evidence of record establishes, by a preponderance, that the Veteran worked in building trades, construction, or as a refrigeration and heating mechanic for many years before he became a foreman.  

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant." 38 U.S.C.A. § 5107(b).  The mechanics of that rule, by regulation, require that, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt arises when there is an approximate balance of positive and negative evidence, and the evidence does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2013). 

Evidence on an issue is in "approximate balance" when the evidence for and against a finding on that issue is "almost exactly or nearly equal" or "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed.Cir. 2001).  As the courts of jurisdiction have noted, this "unique" standard of proof is lower than any other in contemporary American jurisprudence and reflects "the high esteem in which our nation holds those who have served in the Armed Services."  See Henderson v. Shinseki, 131 S.Ct. 1197, 1205-06, 179 L.Ed.2d 159 (2011) (noting that "[t]he contrast between ordinary civil litigation ... and the system that Congress created for the adjudication of veterans' benefits claims could hardly be more dramatic").  By requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Id. (citing Santosky v. Kramer, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).  

In this case, the evidence of the Veteran's actions following his 1960 service discharge are of greater weight than his 2010 testimony, some 50 years after his service discharge.  Although the Veteran and his spouse indicated that the Veteran had continuous knee pain after service, they indicated that the Veteran did not seek treatment for knee pain because he did not have medical insurance.  The Veteran sought education benefits in 1972, but did not seek VA medical care or vocational rehabilitation, as would have been expected if the Veteran then felt that his knee pain was connected to his service.  Rather, the Veteran sought certification in refrigeration and heating, a trade which, as noted above, requires kneeling, bending, stooping, and other tasks not well-suited for an individual with knee disability.  The Veteran underwent arthroscopy of, and replacement of the left knee, before he submitted a 2007 claim for VA compensation benefits.   

The testimony of the Veteran and his wife establish that he has had chronic knee pain for many years, but have indicated that the Veteran first sought medical evaluation for knee pain some 20 years after his service discharge.  The Veteran and his wife, as lay individuals, are competent to state that the Veteran complained of pain, but are not competent to state that the knee pain for which the Veteran sought medical evaluation in 1980 was the same knee pain he experienced in service prior to his 1960 service discharge.  

The record establishes that the Veteran retired in 1998, approximately 35 years after the 1960 service discharge.  The Veteran himself testified that he used a four-wheeler for transportation on construction sites during a portion of the time that he was a foreman.  Although the Veteran did not provide dates of such activity, the Board finds it significant that the Veteran was able to use a "four-wheeler" or drive a truck until his retirement some 35 years after his service discharge.  A "four-wheeler" is an all-terrain vehicle (ATV), defined as a vehicle that travels on low-pressure tires, with a seat that is straddled by the operator, along with handlebars for steering control, designed for rugged, diverse terrain.  Random House Dictionary (2014).  The operator of an ATV must climb up onto the ATV frame, straddling the seat, with both knees in a bent position, to operate the vehicle.  Use of an ATV requires significant use of each knee.  Thus, the Veteran's own testimony regarding his use of an ATV in the course of his employment, from which he retired in 1998, is inconsistent with a finding that chronic knee disability which required surgery in 1998 and 2006 began prior to or proximate to the Veteran's 1960 discharge.    

Accordingly, the Board finds that the Veteran's actions and employment activities preponderate against the claim, and are more probative and persuasive than the favorable medical evidence and lay testimony of the Veteran and his spouse.  There is no reasonable doubt as to the preponderance of the evidence.  The evidence is not in equipoise, and there is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied.  


ORDER

Entitlement to service connection for a bilateral knee disability, or a disability of either knee, is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


